Citation Nr: 1755691	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  17-42 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida




THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive equipment only.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to October 1977 in the United States Army, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis, or ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to automotive and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C. §§ 3901 , 3902, 5103A (West 2012); 38 C.F.R. §§ 3.808 , 17.156, 17.157, 17.158 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran seeks entitlement to a certificate of eligibility from VA so as to qualify for special automotive assistance or adaptive equipment only.  That is, he believes that special equipment for his automobile, or a special automobile, should be provided by VA on account of his service-connected disabilities.  

The Veteran is service-connected for the following disabilities: prostate cancer (100 percent disabling), posttraumatic stress disorder (PTSD) (50 percent disabling), postoperative right acromioclavicular joint separation with posttraumatic arthritis (40 percent disabling), right shoulder impingement syndrome (10 percent disabling), left ear hearing loss (noncompensable), and erectile dysfunction (noncompensable).  He has also been awarded special monthly compensation under 38 U.S.C. § 1114(s) and (k).

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902 (a)(b).  

The applicable regulation defines a Veteran as being eligible if he/she is entitled to compensation for particular types of disabilities that are the result of an injury or disability incurred or disease contracted in or aggravated by active military, naval, or air service.  Specifically, the disability must involve the loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  "Loss of vision" for regulatory purposes is described as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  For the purposes of adaptive equipment only, ankylosis of one or both knees or one or both hips is required.  38 C.F.R. § 3.808 (b).
The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350 (a)(2)(i). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example.  38 C.F.R. § 3.350 (a)(2)(i).  

38 C.F.R. § 3.350 (a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual which will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment.  38 C.F.R. § 3.350 (a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot in this regard.  38 C.F.R. § 3.350 (a)(2)(i)(b).  

The Veteran is not in receipt of service-connected compensation benefits for any disability involving the lower extremities, visual impairments, a burn injury, or ALS.  On review of the medical record, none of his service-connected disabilities  (prostate cancer residuals, PTSD, right shoulder disabilities, left ear hearing loss, and erectile dysfunction) are shown to have manifestations in this regard.  The Board carefully considered his prostate cancer residuals, but VA examinations show that the residuals are restricted to genitourinary symptoms.  See, e.g., May 2017, March 2016, & August 2014 VA examination reports.  The Board has also considered the fact that he has undergone above-the knee amputations of both legs.  However, this was not the result of or related to any service-connected disability; rather, medical records show the amputations were related to severe peripheral vascular occlusive disease and infected prosthetic material.  The Board denied service connection for peripheral vascular disease of the bilateral lower extremities in an April 2012 decision.

The only service-connected disabilities potentially relevant to the claim are those involving his right shoulder.  As such, he may only qualify for the benefits sought by displaying a loss of use of one or both hands.  

The lay and medical evidence does not demonstrate that such disability exists.  On VA aid and attendance examination in March 2012, the examiner addressed the Veteran's multiple, severely disabling conditions, but made no findings, and no complaints were reported, regarding the loss of use of his hands.  VA examinations of the right shoulder, including in April 2007, December 2004, January 2002, April 2001, and March 1996, do not contain any indication of the loss of use of the hands.  To the extent the Veteran has reported numbness and weakness of the left hand, this was attributed to non-service connected left ulnar nerve neuropathy on electromyography (EMG) testing in 2007.  Moreover, despite this weakness, 2016 VA treatment records (located in Virtual VA only), show that in kinesiotherapy driver rehabilitation training, he was able to manipulate push and pull hand controls without issue.

The Board is sympathetic to the difficulties experienced by the Veteran as related in the lay statements of record.  However, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  The competent and credible evidence simply does not show impairment from any service-connected disability sufficient to establish the loss of use of the feet, loss of use of the hands, permanent visual impairment, a severe burn injury, ALS, or ankylosis of one or both knees or one or both hips.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 


ORDER

Entitlement to automobile and adaptive equipment, or adaptive equipment only, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


